DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 12/23/2021 have been entered and fully considered.  Claims 1-5 and 7-18 are pending.  Claims 6 and 19-20 are cancelled.  Claims 1, 8, 15, and 17 are amended.  Claims 1-5 and 7-18 are examined herein.

Response to Arguments
Applicant’s arguments, see pg. 9, filed 12/23/2021, with respect to the rejection under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 8-9 and 15-18 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see pp. 9-11, filed 12/23/2021, with respect to the rejection under 35 USC 103 in view of the present amendment to the claims have been fully considered and are persuasive.  The rejection of claims 1-18 under 35 USC 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-5 and 7-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 8 recite “A positive electrode active material in contact with a solid electrolyte layer” in line 1. The solid electrolyte layer is interpreted herein to be a required structural feature of the claims.  Noted are applicant's definitions of “primary particles,” “secondary particles,” and “single particles,” including the particle sizes thereof, in the specification as filed at [0097]-[0099]).
WO 2018/043671 A1 (“Imanari ‘671” – US 2021/0028453 A1 cited herein as an English language equivalent) discloses a positive electrode 2 comprising a positive electrode active material layer disposed on a positive electrode current collector (Abstract; Fig. 1A; [0134]).  An electrolyte of a battery comprising the positive electrode may be a solid electrolyte and play the role of a separator ([0166]-[0168]).  The positive electrode active material layer comprises particles having crystals of a lithium metal composite oxide powder ([0033]-[0036]) having a layered structure ([0092]).  The lithium metal composite oxide powder comprises lithium and a transition metal ([0038]-[0053]).  The particles have an average particle crushing strength of 12 MPa or more and 100 MPa or less ([0058]-[0064]).  The particles include primary particles and secondary particles formed by aggregation of the primary particles (Abstract; [0033]-[0036], [0058]).
JP 2008-147068 A (“Hashimoto”) discloses a lithium composite oxide has a layered structure having a uniform particle size distribution (Abstract).  Hashimoto teaches a minimum particle size of 0.5 µm or more ([0014]).
WO 2018/110256 A1 (“Imanari ‘256” – US 2019/0330072 A1 cited herein as an English language equivalent) discloses a positive active material having primary particles and secondary particles (Abstract) and teaches a broad particle size distribution contributes to improving the electrode density and thus the volume capacity density can be improved ([0061]).  However, this teaching of a broad particle size distribution is linked to requirement (B) which requires that an average particle crushing strength exceed 100 MPa (Comparative Example 6).  See applicant’s remarks received 12/23/2021 for further details.
The prior art of record, either alone or in combination, does not fairly teach or suggest the combination of limitations required in claims 1, 8, 15, or 17.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727